         Case 2:20-cv-04096-GAM Document 73 Filed 10/14/20 Page 1 of 6

                                                                      U.S. Department of Justice
                                                         Civil Division, Federal Programs Branch




Kuntal Cholera                                                                  Tel.: (202) 305-8645
Trial Attorney                                                     E-mail: kuntal.cholera@usdoj.gov




                                                                            October 14, 2020

The Honorable Gerald A. McHugh
United States District Court
Eastern District of Pennsylvania
James A. Byrne U.S. Courthouse
601 Market Street, Room 9613
Philadelphia, PA 19106

      Re:    Plaintiffs’ Request for a Court-Appointed Monitor, ECF No. 72
(Pennsylvania v. DeJoy, No. 20-cv-4096).

Dear Judge McHugh,

        Plaintiffs ask this Court to authorize what two other courts in two related cases would not:
a special monitor, of uncertain authority, that will begin overseeing postal operations roughly
twenty days before the November election. Plaintiffs do not attempt to justify that extraordinary
request with precedent that demonstrates when such a request is appropriate. Nor do they explain
why this Court is incapable of enforcing its own orders. Indeed, what is most striking about
Plaintiffs’ request is that it does not suggest that Defendants have failed to follow this Court’s
instructions. Instead, Plaintiffs effectively ask this Court to amend its preliminary injunction by
imposing the most onerous sanction on the Postal Service by any court to date. This request is
unnecessary and impracticable and should be denied to avoid disruption on the eve of the election.

        On October 8, 2020 and October 9, 2020, the D.C. District Court and the Southern District
of New York respectively rejected requests for the appointment of a special monitor to oversee the
Postal Service’s compliance with the courts’ preliminary injunctions. See Richardson v. Trump,
20-cv-2262, ECF No. 65, at 49-50 (D.D.C. Oct. 8, 2020) (a special monitor is unnecessary since
there “is no history of Defendants failing to comply with Court orders, no difficult legal issues
involved, and relatively few measures for Defendants to take”); Jones v. USPS, 20-cv-6516, ECF
No. 82, at 6 (S.D.N.Y. Oct. 9, 2020) (“with the November 3 election mere weeks away,” it is
unlikely that “imposing an independent monitor would be helpful, let alone practicable”). Plaintiffs
here waited even longer to make a similar, formal request. On October 10, 2020—the Saturday of
a long weekend—Plaintiffs sent the Postal Service a note proposing a special monitor candidate,
and requesting the Postal Service’s position. See Ex. A. Plaintiffs now formally request that the
Court reconsider its PI Order (ECF Nos. 63, 69) and appoint a special master roughly twenty days
before the November 2020 election, with an uncertain role and uncertain responsibilities, based
solely on general statistics regarding Postal Service delivery times rather than any suggestion of
         Case 2:20-cv-04096-GAM Document 73 Filed 10/14/20 Page 2 of 6

                                                 -2-

illegality or noncompliance with this Court’s orders. The Court should decline Plaintiffs’ untimely,
and unsupported, request.

        “Courts will sometimes appoint a special master to oversee compliance with remedial
decrees, but these cases typically involve institutions . . . where the Court could not otherwise
easily ascertain whether the defendant is complying, and the master’s job is limited only to
observing and reporting.” Prometheus Radio Project v. Fed. Commc’ns Comm’n, 939 F.3d 567,
589 (3d Cir. 2019). “There is no need for such an observational special master” where it is
unnecessary to ensure “judicial review” of defendant’s compliance with the court’s order, and
where the court need “not doubt the [defendant’s] good faith in its efforts to comply.” Id. And even
if a court were to appoint a special monitor, it may not allow the monitor to exercise “any powers
beyond the simply observational, as doing so would raise grave constitutional concerns.” Id.
Appointment of “a master shall be the exception and not the rule.” Richardson v. Trump, 20-cv-
2262, ECF No. 65, at 49-50 (D.D.C. Oct. 8, 2020) (citing Fed R. Civ. P. 53(a)).

        Here, the appointment of a special monitor is unjustified. First, the appointment of a special
monitor is unnecessary for the Court to verify the Postal Service’s compliance with the preliminary
injunction. This Court’s Order already includes measures to ensure compliance, including a
provision requiring the Postal Service to identify the steps it is taking to comply with the Court’s
preliminary injunction, see ECF No. 70, and Plaintiffs provide no sound reason why the Court
should “doubt the [Postal Service’s] good faith in its efforts to comply.” Prometheus, 939 F.3d at
589; see also Advantacare Health Partners v. Access IV, No. C 03-04496 JF, 2004 WL 1837997,
at *9 (N.D. Cal. Aug. 17, 2004) (“appointment of a special master is [not] warranted” where “the
Court [may] expect[]” the defendant “ to address . . . compliance issues professionally and
promptly”). Indeed, the Postal Service demonstrated its willingness and ability to comply with
court-ordered requirements when it issued the Clarifying Operational Instructions in response to
the preliminary injunction in Washington v. Trump, 20-cv-3127, ECF No. 81 (E.D. Wash. Sept.
17, 2020), as well as multiple additional steps it has taken to clarify and implement orders of courts
nationwide.

        In response, Plaintiffs make a number of arguments, none of which are relevant to the
extraordinary relief they request. Plaintiffs argue, for example, that service performance levels
have recently dipped. But this does not mean that the Postal Service has violated the Court’s
preliminary injunction. The preliminary injunction, as clarified, prevents the Postal Service from
implementing certain policies (e.g., any firm prohibition on late/extra trips) and requires the Postal
Service to clarify its policy in certain areas (e.g., that overtime is permitted when necessary to meet
service performance standards). See ECF Nos. 63, 69. The preliminary injunction, however, does
not (and cannot) require that the Postal Service maintain any particular service performance
score—a requirement that, even if practicable, would be unmoored to any legal claim. As the
Southern District of New York recently noted when confronted with a similar argument:

               With respect to USPS’s service performance levels, the Preliminary
               Injunction does not require that USPS meet or maintain certain
               performance scores . . . The Court is not persuaded that the
               Government has failed to abide by [its] obligation to make a good
               faith effort [to comply with the preliminary injunction], particularly

                                                 -2-
         Case 2:20-cv-04096-GAM Document 73 Filed 10/14/20 Page 3 of 6

                                                 -3-

               in light of the variety of issues -- such as the COVID-19 pandemic,
               wildfires on the west coast, and inclement weather -- which
               contribute to the delays and are outside of USPS’s control.

Ex. B. Here, likewise, there is no indication that any recent dip in service performance levels can
be attributed to the Postal Service’s alleged failure to comply with the Court’s preliminary
injunction. As the Postal Service explained during a prior teleconference, there are alternative
explanations for the performance level decline and the Postal Service immediately worked to
resolve these issues. Although Plaintiffs do not accept these explanations, they offer no reason
why the Court should instead assume that the Postal Service violated its Court-ordered obligations,
rather than simply inferring that any number of other factors in the complex, nationwide Postal
Service system may have contributed to the decline. Moreover, service performance improved for
both First-Class Mail and Marketing Mail during the week of September 26, 2020. See ECF No.
72-3.

        Plaintiffs relatedly argue that late and extra trip levels are lower than they once were. But
again, there is no indication that this is a result of any alleged violation of the Court’s preliminary
injunction. In the Clarifying Operational Instructions, the Postal Service emphasized that
“transportation, in the form of late or extra trips that are reasonably necessary to complete timely
mail delivery, is not to be unreasonably restricted or prohibited.” ECF No. 66-1. Likewise, in a
stand-up talk relating to Election Mail, the Postal Service reiterated that “[l]ate or extra trips have
not been banned; they should not be restricted if they are reasonably necessary to complete timely
mail delivery.” ECF No. 66-2. And as the Postal Service will certify on Friday, both before this
Court and the Southern District of New York, the Postal Service plans to issue further guidance
further confirming that late and extra trips are authorized when they will enable the Postal Service
to meet its service performance standards.

        Plaintiffs then argue that the Postal Service has “made further changes,” but then refer only
to one change: adoption of “Dispatch of Value minus 60” (or, “DOV-60”) program whereby
sorting facilities seek to ensure that mail is promptly dispatched to carrier facilities for delivery.
See Jones v. USPS, 20-cv-6516, ECF No. 67-1 ¶ 4(a) (S.D.N.Y. Oct. 1, 2020). The Postal Service
notified the Southern District of New York of DOV-60 to demonstrate the “steps” it is taking to
“expedite the timely delivery of Election Mail and to improve on-time delivery of First-Class and
Marketing Mail, without significant disruption to the nationwide flow of mail according to
operating plans in place for over five years.” Id. ¶ 4. The Postal Service noted that DOV-60 “does
not restrict late or extra trips or restrict the window for mail processing for timely delivery of the
mail,” id. ¶ 4(a)—and Plaintiffs here do not suggest otherwise. The DOV-60 program provides no
support for Plaintiffs’ request for a Court-appointed monitor. To start, there is no allegation that
this program violates any provision of the Court’s preliminary injunction. Nor do Plaintiffs provide
any evidence suggesting that the DOV-60 program is causing any decrease in service performance
levels. Plaintiffs assert only that DOV-60 may have resulted in an increase of DOV unsorted mail
that carriers must then sort (although Plaintiffs do not claim that carriers are unable to perform this
task or that it causes any delays). Further, Plaintiffs rely solely on anecdotal evidence for this
assertion, citing to complaints from certain Postal Service employees.




                                                 -3-
         Case 2:20-cv-04096-GAM Document 73 Filed 10/14/20 Page 4 of 6

                                                 -4-

       Accordingly, there is no indication that the Postal Service is violating the Court’s
preliminary injunction, and thus the extraordinary relief of a Court-appointed monitor is
unnecessary. Moreover, to the extent any issues arise in the near future, the Postal Service has a
process in place for reporting concerns regarding compliance with Election Mail processes. As
explained in the supplemental guidance memorandum approved by the Southern District of New
York:

               In the event that any . . . current Election Mail policies and practices,
               including the guidance in this memorandum, are not being observed,
               or any employee has any concern regarding [the] ability to deliver
               Election Mail on time, please report any such concerns as soon as
               possible so they can be corrected promptly. In the first instance,
               reports should be made to the relevant ballot ambassador. If the
               relevant ballot ambassador is not available or is not known, reports
               should be made to a relevant union representative, who can refer
               reports of any Election Mail concerns to ballot ambassadors on the
               reporter’s behalf. If the individual reporting the concern is unable to
               reach either a ballot ambassador or union representative, the
               individual should contact the relevant Election Mail coordinator.

Jones v. USPS, 20-cv-6516, ECF No. 85-1, at 4 (S.D.N.Y. Oct. 9, 2020). Adding a new and
unprecedented position now, after such guidance to the field, may create confusion.

        Second, Plaintiffs’ request for a Court-appointed monitor also raises a number of practical
concerns, especially in light of the limited time remaining before the November 2020 election.
Plaintiffs are requesting that the Court effectively require the Postal Service to create a new
position of uncertain duties and powers. This raises a number of difficult questions, including:

   •   Will the monitor be compensated, and if so, out of what funding source?

   •   Which Postal Service systems will the monitor have access to? Will access be supervised?

   •   Who will the monitor’s point(s) of contact be within the Postal Service for any specific
       inquiries? Will the monitor be provided a staff?

   •   How often will the monitor communicate with those point(s) of contact? Are those points
       of contact obligated to prioritize work for the monitor over their other work commitments?

   •   Will the monitor be allowed to conduct her or his own investigations, beyond review of
       relevant data? Can the monitor interview any employee(s) of her or his choosing?

   •   By what process will the monitor report information to the Court? Will the Postal Service
       have an opportunity to confer with the monitor prior to any reporting?

   •   Will all Postal Service employees be permitted to communicate complaints and/or
       information to the monitor?

                                                 -4-
         Case 2:20-cv-04096-GAM Document 73 Filed 10/14/20 Page 5 of 6

                                                 -5-



Once these questions (and others) are resolved, the Postal Service would then have to overcome
the red tape involved in creating any new federal government position, and then integrate this new
role into its overall structure. Invariably, questions and/or disputes may arise as the monitor
performs her or his unprecedented duties, which may require judicial intervention. Critically, all
of these steps would have to be taken, and related issues would have to be resolved, in time for the
monitor to play any meaningful before the November 2020 election which, again, is roughly
twenty days away. See Jones v. USPS, 20-cv-6516, ECF No. 82, at 6 (S.D.N.Y. Oct. 9, 2020)
(“with the November 3 election mere weeks away,” it is unlikely that “imposing an independent
monitor would be helpful, let alone practicable”).

        These questions, and the difficulties they pose, are only magnified by the identified
monitor’s experience. The monitor in question spent the vast majority of his time at the Postal
Service as an inspector general. See ECF No. 72-1, at 2. Inspectors general play a unique role in
agency structures, but they are not typically involved in the day-to-day management of the agency.
See, e.g., U.S. Dep’t of Justice v. Fed. Labor Relations Auth., 39 F.3d 361, 369 (D.C. Cir. 1994)
(“the Office of Inspector General is not within th[e] category” of “management.”); 39 CFR §
230.1(j) (“Except as required by law, the Governors may not transfer to the Inspector General
responsibility for performing any of the program activities of the Postal Service.”). Instead, they
identify instances of waste, fraud or abuse. See 5 USCA APP. 3 § 4. Additionally, the Postal
Service still has an Inspector General Office, which maintains a website that includes information
on Election Mail. See https://www.uspsoig.gov/election-and-political-mail. And the Inspector
General Office is an independent body. See Nigg v. U.S. Postal Serv., 555 F.3d 781, 787 n.3 (9th
Cir. 2009) (“The [relevant] House Conference Report explains that the more general provisions in
the statute relating to the postal service created an independent Office of the Inspector General
(‘IG’) for the Postal Service.”); 39 CFR § 230.1(b) (“The Inspector General reports directly to”
the Board of Governors “and shall not be supervised by, nor report to, the Postmaster General
and/or any designee appointed by the Postmaster General.”). Plaintiffs have given this Court no
reason to think that the Postal Service Inspector General Office is somehow incapable of
performing its responsibilities, and that another inspector general needs to be added to this
structure.

        Third, and importantly, Plaintiffs were entirely dilatory in their request. Although Plaintiffs
noted during an earlier teleconference that they had planned to identify a specific special monitor
candidate, Plaintiffs only identified this candidate for the Postal Service on October 10, 2020 (the
Saturday of a long weekend), and formally filed a request for a Court-appointed special monitor
the evening of October 13, 2020 (fifteen days after the Court issued its preliminary injunction).
The request, which is the most onerous request they have made of this Court so far, was not
included in any briefing on the preliminary injunction, and was made only after clarification of
that injunction was concluded.

        Plaintiffs could have, and should have, made this request earlier; indeed, at least one
plaintiff in a related case sought a court-appointed special master on August 20, 2020—nearly two
months ago. See Richardson v. Trump, 20-cv-2262, ECF No. 14, at 2 (D.D.C. Aug. 20, 2020)
(“Plaintiffs . . . respectfully request that this Court appoint a special master to oversee compliance
with the Order.”). Plaintiffs’ delay is especially unjustified here since their request is based, in

                                                 -5-
         Case 2:20-cv-04096-GAM Document 73 Filed 10/14/20 Page 6 of 6

                                             -6-

part, on recent service performance levels which the Postal Service produced in Jones on October
2, 2020—eleven days ago. See Jones v. USPS, 20-cv-6516, ECF No. 68-1 (S.D.N.Y. Oct. 2, 2020).
The Court should not require the Postal Service to undergo the burdens of incorporating a Court-
appointed monitor into postal operations on an accelerated timetable simply because Plaintiffs
dragged their feet, with an unknown potential effect on Postal Service operations.

       Accordingly, for the many reasons identified above, the Court should deny Plaintiffs’
belated and unsupported request for a Court-appointed monitor.

                                            Respectfully submitted,

                                            /s/ Kuntal Cholera
                                            Kuntal V. Cholera

CC: All Counsel of record via ECF.




                                             -6-
